NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-1576
                                      ____________

                                   CHANG-WEI LIN,
                                                        Petitioner

                                            v.

                           ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA,
                                                 Respondent
                        __________________________________

                          On a Petition For Review of an Order
                          of the Board of Immigration Appeals
                              (Agency No. A070-703-776)
                           Immigration Judge: Annie S. Garcy
                        __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 1, 2014

         Before: FUENTES, COWEN and VAN ANTWERPEN, Circuit Judges

                                 (Filed: August 4, 2014)
                                      ____________

                                        OPINION
                                      ____________


PER CURIAM

       Chang-Wei Lin (“Lin”) petitions for review of the Board of Immigration Appeals’

final order of removal. For the reasons that follow, we will deny the petition for review.
       Lin, a native and citizen of China, entered the United States in 1992, and sought

asylum. In 1997, the former Immigration & Naturalization Service initiated removal

proceedings; the Notice to Appear charged that Lin was removable under 8 U.S.C. §

1182(a)(6)(A)(i) as an alien present in the United States without being admitted or

paroled. When Lin failed to appear for his removal hearing, the Immigration Judge, on

September 23, 1997, order him removed in absentia. Lin remained in the United States,

joined a Christian Church in Grand Rapids, Michigan, and was baptized.

       On March 2, 2011, Lin filed a motion to reopen in Immigration Court in order to

re-apply for asylum. Lin argued that he would be persecuted in China because he would

refuse to attend a registered church, and he argued that his motion was exempted from the

time and number limits for motions to reopen because circumstances in China have

changed for Christians since his removal hearing in 1997, and because he had new and

material evidence that was previously unavailable, 8 C.F.R. § 1003.23(b)(3). Lin argued

that, since the enactment of the 2005 Regulations on Religious Affairs in China (which

gave limited legal protection to registered churches but not to unregistered churches), the

Chinese Government has increased its persecution of Christians, specifically those who

wish to practice their beliefs in unregistered or “house churches.” In support of his

motion, Lin submitted the 2009 State Department Country Report on Human Rights

Practices for China, the 2009 State Department International Religious Freedom Report

for China, the Congressional-Executive Commission on China Annual Reports for 2009

and 2010, the China Aid Association Annual Report of Persecution by the Government

                                             2
on Christian House Churches for 2009, numerous internet news articles, and items

documenting his marriage, the birth of his children, and his faith.

       On May 31, 2011, the IJ denied the motion to reopen, concluding that it was

untimely filed, and that the exception for changed circumstances in China did not apply

to save the motion from its untimeliness. The IJ concluded that Lin’s evidence showed

that the Chinese Government continues to restrict all religious practice to closely

controlled and government-sanctioned religious organizations and registered places of

worship. The IJ noted that Lin’s news articles reported a 19% increase in the persecution

of members of house churches, and the detention of Christians at unregistered assemblies

in Henan Province, Langzhong City, and Sichuan Province, but also showed that,

nonetheless, there had been growth in the number of house churches, and that they were

common throughout China. According to the International Religious Freedom Report,

most unregistered churches no longer operated in strict secrecy; they openly carry out

their activities. The report also stated that the Pew Research Center estimated that 50-70

million Christians in China practice without state sanction. Last, the IJ noted that Lin had

personally received notice of his 1997 removal hearing, and that he did not allege that he

did not appear for his hearing due to exceptional circumstances. The IJ further declined

to sua sponte reopening Lin’s removal order, see Matter of J-J-, 21 I. & N. Dec. 976 (BIA

1997). Lin appealed to the Board of Immigration Appeals, and asked for a remand for

the purpose of terminating the removal proceedings on the basis of, in his words,

“jurisdictional issues.”



                                             3
       On February 12, 2014, the Board dismissed the appeal, adopting and affirming the

IJ’s decision, see Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994), and denied

the request to remand and terminate the proceedings. The Board agreed that Lin’s

motion to reopen was untimely filed and that he failed to show changed country

conditions sufficient to excuse the untimely filing. The Board specifically agreed with

the IJ that the State Department reports indicated an increase in house churches in China,

and that most no longer operate in strict secrecy. The Board further agreed with the IJ

that Lin’s new evidence, even if proved, did not show prima facie eligibility for asylum.

His evidence showed that those who worshipped in unregistered churches, and their

leaders in particular, generally faced harassment and mistreatment by the Chinese

Government, depending on the location of the church, the size of the congregation, and

the congregation’s activities, but that some Christian activities were quietly tolerated or

were subject to minimal supervision. In short, the harassment did not rise to the level of

persecution. Moreover, Lin failed to show that the arrests of certain church leaders and

general harassment of church members demonstrated that he would be singled out for

persecution upon his return to China. The Board was not persuaded by Lin’s specific

argument that the 2005 Regulations on Religious Affairs in China demonstrated that

conditions in China for Christians had changed significantly since 1997. The Board also

rejected Lin’s argument that the IJ had failed to consider all of his new evidence in

support of his motion to reopen. Last, the Board affirmed the IJ’s decision not to exercise

her sua sponte authority to reopen Lin’s removal proceedings, reasoning that an exercise



                                              4
of this limited authority to reopen proceedings was not appropriate where Lin remained

in the United States for many years after a final order of removal was issued in his case.

       Regarding his request to terminate the proceedings, Lin asserted in his brief on

appeal to the Board that, upon his arrival in the United States, he was served with a Form

I-122; that form was not served on the Immigration Court, and, even if it was, formal

exclusion proceedings should have been but were not properly commenced. Lin argued

that he was an “arriving alien” and that the 1997 Notice to Appear incorrectly described

him as an alien who was present in the United States without being admitted or paroled.

Given the prior service of Form-I-122, the NTA was improvidently issued, he argued,

and therefore removal proceedings must be terminated. Furthermore, if he had been

properly placed in exclusion proceedings, he would now be eligible to adjust his status as

the spouse of a United States citizen. The Board declined to consider this argument,

concluding that the decision to initiate removal proceedings is discretionary and may not

be reviewed by an IJ or the Board, see In re: G-N-C, 22 I. & N. Dec. 281, 284 (BIA

1998). In addition, Lin’s argument was in the nature of a request to reopen the

proceedings in order to seek their termination. As before, this request to reopen was

untimely, and Lin had not shown that any of the exceptions to the filing deadline applied

to his “arriving alien” argument.

       Lin timely petitions for review. We have jurisdiction under 8 U.S.C. § 1252(a)(1),

(b)(1). We review the denial of a motion to reopen for an abuse of discretion.

Immigration & Naturalization Serv. v. Doherty, 502 U.S. 314, 323 (1992). Under this

deferential standard, we will not overturn the Board’s decision unless it is arbitrary,

                                              5
irrational, or contrary to the law. See Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004).

We uphold the Board’s factual determinations underlying the denial of the motion to

reopen if they are “‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” Zheng v. Att’y Gen. of U.S., 549 F.3d 260, 266 (3d Cir.

2008) (quoting Immigration & Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481

(1992)).

       We will deny the petition for review. A party may file only one motion to reopen

and such motion must be filed no later than 90 days after the date of the removal order. 8

C.F.R. § 1003.23(b)(1); 8 U.S.C. § 1229a(c)(7)(C)(i). Lin’s motion to reopen was filed

more than 90 days after the issuance of the in absentia final order of removal, was

untimely, and thus was properly denied on this basis. The 90-day time limit does not

apply if the alien seeks reopening “based on changed circumstances arising in the country

of nationality or in the country to which removal has been ordered, if such evidence is

material and was not available and could not have been discovered or presented at the

previous hearing.” Id. at § 1003.23(b)(4)(i). See also 8 U.S.C. § 1229a(c)(7)(C)(ii). We

conclude that the agency acted within its discretion in denying Lin’s motion to reopen as

untimely filed because he failed to show changed country conditions in China sufficient

to exempt him from the 90-day deadline. The denial of Lin’s motion to reopen as

untimely filed was not arbitrary, irrational, or contrary to law. We note that the agency

may also deny a motion to reopen for failure to establish a prima facie case for the relief

sought, in this case asylum. Immigration & Naturalization Serv. v. Abudu, 485 U.S. 94,

105 (1988); Matter of Coelho, 20 I. & N. Dec. 464, 472 (BIA 1992). We further

                                             6
conclude that the agency did not abuse its discretion in determining that Lin did not show

in his motion to reopen that he is prima facie eligible for asylum.

       Lin has not challenged the agency’s changed country conditions or prima facie

eligibility determinations. In his brief on appeal Lin argues only that the Board erred in

not remanding the matter on the basis of the alleged error in the 1997 NTA, and that there

is no time limit on a motion to reopen seeking to correct an error of this magnitude. Lin

asserts that he was intercepted on a ship at sea outside Morehead, North Carolina,

released after payment of a bond, and paroled into the United States. He therefore is an

“arriving alien” who was inspected and paroled into the United States. Moreover, he did

not concede the charge in the NTA that he was present in the United States without being

admitted or paroled, or admit any facts in support of the charge.

       Ordinarily, a motion to reopen must be filed within 90 days, but an alien who is

subject to a removal order entered in absentia may move to reopen and rescind that order

(1) within 180 days if he “demonstrates that the failure to appear was because of

exceptional circumstances,” or (2) at any time, provided that he shows he did not receive

notice of his hearing, or shows that he was in Federal or State custody and the failure to

appear was through no fault of his. 8 U.S.C. § 1229a(b)(5)(C)(i)-(ii); 8 C.F.R. §

1003.23(b)(4)(ii). Lin’s argument that the charge in the NTA has no factual basis does

not concern exceptional circumstances for failing to appear or concern a failure to receive

notice of the removal hearing, and he plainly was not incarcerated during the relevant

time period. The 90-day deadline therefore applies.



                                             7
       Lin argues that the in absentia order is a “legal nullity,” and it “is not possible to

begin counting days from a legal nullity,” see Petitioner’s Brief, at 16, but the case he

relies on, Noriega-Lopez v. Ashcroft, 335 F.3d 874, 884 (9th Cir. 2003), held that the

Board lacks authority to enter an order of removal in the first instance and must instead

remand to Immigration Court. The case does not involve a motion to reopen, or hold, as

Lin suggests, that an untimely motion to reopen challenging a removal charge sustained

by an Immigration Judge in absentia is not subject to the statutory and regulatory time

limitations. In this case, Lin was duly notified of the removal charge against him prior to

his 1997 hearing and chose not to attend his hearing because he feared that he would be

arrested. A.R. 51. No due process issue is raised where an alien deliberately fails to

appear and refute the charge of removal when given the opportunity. The Board

correctly concluded that Lin’s request to reopen and terminate was untimely and it

properly declined to entertain his claim that the IJ improperly sustained the removal

charge against him, 8 C.F.R. § 1003.23(b)(1), (b)(4)(ii).

       For the foregoing reasons, we will deny the petition for review.




                                              8